738 N.W.2d 709 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Anthony WHEETLEY, Defendant-Appellant.
Docket No. 132863. COA No. 270967.
Supreme Court of Michigan.
September 24, 2007.
By order of June 15, 2007, this Court remanded this case to the Newaygo Circuit Court, while retaining jurisdiction, to determine whether MCR 6.005(D) had been complied with. The circuit court's response having been received, the application for leave to appeal the December 6, 2006 order of the Court of Appeals is again considered, and it is DENIED, because the defendant has failed to meet the burden *710 of establishing entitlement to relief under MCR 6.508(D).